Citation Nr: 1519141	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-49 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to March 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the benefits sought on appeal.

In March 2015, the Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the claim file.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral tinnitus.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.  

The Veteran was afforded a VA examination in December 2009 in which the examiner found the Veteran did not have tinnitus.  The examiner essentially found that, although he experienced a rare high pitch ringing once a month, the frequency and nature of the ringing did not amount to tinnitus.  

VA outpatient treatment records of January 2011 reveal that, when asked about tinnitus, the Veteran stated that it was annoying but stable.

Given the above, and in light of the Veteran's testimony, the Board finds it is unclear whether the Veteran's ringing in the ear constitutes tinnitus.  While the December 2009 VA examiner found that the described symptoms were not tinnitus, the January 2011 records may seem to suggest that the experienced ringing in the ears would support a diagnosis of tinnitus.  Therefore a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently found tinnitus.  The examiner must be granted access to the Veteran's electronic file and they must state in their report that a review of the file was completed.  After a proper interview and examination of the Veteran, the examiner should clearly state whether the Veteran currently suffers from tinnitus.  If a diagnosis of tinnitus is provided, the examiner should opine as to whether the tinnitus is at least as likely as not related to service.  A complete rationale for any opinion rendered must be provided.

2. When the requested development has been completed, the case should again be reviewed by the AOJ, to include consideration of any additional evidence submitted.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




